Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Detailed Action
                                             Non-statutory Double Patenting


Claims 1 and 9 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 7 and 10 of U.S. Patent No. 10,354,114. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.

     Claim 1 of the application recites the placement of a sensor die.  Claim 7  of the patent refers  to a “sensor die”.   Both are the same in scope in that the sensor die, as understood in the patent, is placed in an encapsulating material. 
Claim  1 recites “encapsulating the sensor die in an encapsulating material”.  The second limitation of claim 1 of the patent states: “ encapsulating material encapsulating  the sensor die therein. 
     Claim 1 of the application recites forming  a first dielectric layer overlapping the encapsulating material and the sensor die.” The fourth limitation of claim 4 of the patent recites “ a first dielectric layer covering the plurality of sensor electrodes.” It is understood within the patent that the covering of the sensor electrodes performs the same configuration as overlapping the encapsulating material and sensor die since, the dielectric layer is over the encapsulated die. 

     The fourth limitation of the application recites: a plurality of sensing electrodes electrically coupling to the sensor die.. and the electrode are over the first dielectric layer.   The third limitation of the patent recites  a plurality of sensing electrodes over the sensor and encapsulating material and  the plurality of sensing electrodes is electrically coupled to the sensor die.” The scope of the limitation is the same the electrodes over the first dielectric layer is the same as being over the encapsulated die.

     The sixth limitation of the application refers to the glass plate over the redistribution  layer for capturing capacitance values between the electrode and glass.  The patent refers to a glass plate which adheres to the first dielectric layer.   The redistribution layer  includes the plurality of electrodes, hence the  configuration of the glass plate is the same in the application as in the patent. 

     With respect to claim 9 of the application,  the first limitation recites placing the sensor die.  Claim 10, first limitation of the claim, recites a “sensor die”.   Both are the same in scope in that the sensor die, as understood in the patent, is placed in an encapsulating material.
    The second limitation of claim 9 recites forming a dielectric layer in contact with a sensor die.   The fourth limitation of claim 10 recites a first dielectric layer over and contacting the die and encapsulating material.  The same scope of the application and patent are claimed in that the dielectric layer is over the sensor die.
     The third limitation of claim 9 of the application recites  forming a first redistribution layer having a plurality of distribution lines. And the layer extends beyond edges of the senor die.   Limitation 6 of claim 10 recites  a redistribution line at the same level as  the plurality of sensing electrodes wherein the redistribution line electrically inter-couples through -via and the sensor die.   Beyond the edges of the sensor die  is  the same configuration as  the “side edges” of the  sensor die within the encapsulating material.
The last limitation of the application recites  a second dielectric layer covering the first redistribution layer.  The last limitation of claim 10 recites: a second dielectric layer having an upper portion over the sensing electrode array. However, the distribution layer includes the upper portion of the sensing electrode array. Applicant claims the same configuration in scope with the patent. 

Allowable Subject Matter

Claims 2-8 and  claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-20 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664